DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on January 28, 2020 and February 28, 2022 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used in Fig. 1 to designate both the “connection” between “HMM 108” and “control unit 104”, and another element located directly above “nozzle assembly 110”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Reference number “123” (see line 6 of the third paragraph on page 15 of the “Clean” copy of the substitute specification) is not found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference number “120” (see Fig. 1) is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-5, 10 and 16 are objected to because of the following informalities:  
Regarding claim 2, on line 4, --control -- should be inserted between “set of ” and “signals”.
Further, regarding claim 2, on line 5, --control -- should be inserted between “set of ” and “signals”.
Regarding claim 3, on line 2, --control -- should be inserted between “set of ” and “signals”.
Further, regarding claim 3, on line 3, --control -- should be inserted between “set of ” and “signals”.
Regarding claim 4, on line 2, --control -- should be inserted between “set of ” and “signals”.
Further, regarding claim 4, on line 3, --control -- should be inserted between “set of ” and “signals”.
Regarding claim 5, on line 5, --and -- should be inserted between “herbicide ” and “mixing”.
Regarding claim 10, on line 3, --and -- should be inserted between “herbicide ” and “mixing”.
Regarding claim 16, on line 5, --and -- should be inserted between “herbicide ” and “mixing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, on lines 27-28, the limitation regarding each of the “support and control module”, “the herbicide and mixing module” and the “nozzle assembly” as being “individually reversibly fixable on a carrier element” is indefinite.  The metes and bounds of the term “reversibly” are not understood, particularly since the specification does not explain what exactly is meant by “reversibly” when describing the fixability of the aforementioned modular system elements.
As to claim 5, on line 5, the limitation regarding the “energy module” as being “reversibly fixable on a carrier element” is indefinite for essentially the same reason discussed above with respect to claim 1.
As to claim 6, on line 4, the limitation regarding the “residence module” as being “reversibly fixable on a carrier element” is indefinite for essentially the same reason discussed above with respect to claims 1 and 5.
As to claim 10, on lines 2-4, the recitation, “wherein at least one module selected from the group consisting of… an energy module, and a residence module…” is unclear because it cannot be ascertained whether or not the “modular system” of claim 10 actually requires “an energy module” and “a residence module”.
As to claim 11, on line 5, the recitation, “the lateral ends of the nozzle assembly” lacks antecedent basis.
As to claim 12, on lines 2-6, the recitation, “the control and mixing module” (4 instances) lacks antecedent basis.  What is the “control and mixing module”, as compared to the “support and control module” and the “herbicide and mixing module” introduced in claim 1?
Further, as to claim 12, on lines 2-3, the recitation, “the travel direction” lacks antecedent basis.  To what “travel direction” is this referring?  What is travelling?
As to claim 13, on line 2, the recitation, “the control and mixing module” lacks antecedent basis.  What is the “control and mixing module”, as compared to the “support and control module” and the “herbicide and mixing module” introduced in claim 1?
As to claim 14, on lines 2-3, the limitation regarding the “nozzle assembly” as being “reversibly fastened on the carrier element…” is indefinite for essentially the same reason discussed above with respect to claims 1, 5 and 6.
Further, as to claim 14, on line 3, the recitation, “the control and mixing module” lacks antecedent basis.  What is the “control and mixing module”, as compared to the “support and control module” and the “herbicide and mixing module” introduced in claim 1?
As to claim 15, on lines 26-27, the limitation regarding each of the “support and control module”, “the herbicide and mixing module” and the “nozzle assembly” as being “individually reversibly fixable on the one or more carrier cars” is indefinite.  The metes and bounds of the term “reversibly” are not understood, particularly since the specification does not explain what exactly is meant by “reversibly” when describing the fixability of the aforementioned spraying train elements.
As to claim 16, on lines 3 and 7, the limitations regarding the “energy module” and the “residence module”, respectively, as being “reversibly fixable on the one or more carrier cars” is indefinite for essentially the same reason discussed above with respect to claim 15.
As to claim 17, on lines 3, 4 and 5, the step limitations regarding “reversibly fixing” the “support and control module”, “the herbicide and mixing module” and the “nozzle assembly”, respectively, on the “carrier element” are indefinite.  The metes and bounds of the term “reversibly” are not understood, particularly since the specification does not explain what exactly is meant by “reversibly” when describing the process steps of fixing the aforementioned elements on the carrier element.
Further, as to claim 17, on line 14, the introduction of “a nozzle assembly” is unclear.  What is this “nozzle assembly”, as compared to that introduced on line 5 of the claim?
Further, as to claim 17, on lines 24-25, the recitation, “the terminal elements of the control unit” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 17 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/607,620, in view of Jaro Ceska Skalice, s.r.o., European Patent Application Publication No. EP 2 728 068 A1 (hereinafter EP ‘068).
The claims of the aforementioned copending application, while using some slightly altered wording in some instances, include each of the essentially recited elements of the aforementioned claims of the instant application, whereby associated method steps for controlling weeds in a track bed essentially follow thereafter, including a support and control module (control and monitoring module) comprising a control unit (control unit), an herbicide and mixing module (herbicide and mixing module) with a plurality of containers (containers) and valves and mixers (valves and mixers), a nozzle assembly (nozzle rod) with valves (valves) and nozzles (nozzles), a carrier element (support element) comprising one or more carrier cars (one or more carrying wagons), terminal elements (connection elements), and the interrelated details, limitations and capabilities thereof; except that the claims of the copending application do not expressly include “a water fitting comprising selective fluidic connection to the valves and mixers”.
The disclosure of EP ‘068 sets forth a system (see Fig. 1) having a similar design, function and effect as that claimed in the aforementioned copending application, and EP ‘068 also teaches including at least one water tank (12) in selective fluid communication (i.e. including a water fitting) with a mixer (11), which provides the advantage of being able to use chemical concentrate herbicides, which allows for the use of smaller tanks with the system, thus reducing costs associated with use of the system (see paragraph [0018] and [0025]-[0027]).  Therefore, it would have been obvious to one having ordinary skill in the art to include a water fitting, as taught by EP ‘068, having a selective fluidic connection to the valves and mixers of the aforementioned copending application claims, thereby allowing for the use of chemical concentrate herbicides in smaller containers, thus reducing costs.  Applicant’s attention is directed below to paragraph 11 of the instant Office action, regarding important information pertaining to this nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding the scope of method claim 17, the method is recited more broadly than the systems of each of claims 1 and 15, because while the “support and control module” recited in claim 17 requires essentially the same “control unit” of claims 1 and 15, the “support and control module” of claim 17 does not require inclusion of the “control station for manually monitoring and checking the control unit, the herbicide and mixing module, and the nozzle assembly”, included in each of claims 1 and 15.  For this reason, the nonstatutory double patenting rejection, as set forth above in paragraph 10 of the instant Office action, is applicable.  Thus, should claim 17 be amended to essentially mirror the limitations of claims 1 and 15, so as to be patentably indistinct therefrom by positively requiring that the “control module” also include the “control station for manually monitoring and checking the control unit, the herbicide and mixing module, and the nozzle assembly”, then the nonstatutory double patenting rejection would be overcome, without the filing of a terminal disclaimer.  In that case, claim 17 would also then be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter, as well as the claims are understood:  
The prior art, alone or in combination, did not show or teach a modular system for weed control for a rail vehicle, or a spraying train for weed control on railways, including the herbicide and mixing module having the plurality of containers and the valves and mixers, the containers for accommodating different herbicides and having selective fluidic connection to the valves and mixers; in combination with the limitations regarding the support and control module (comprising both the control unit and the control station), the herbicide and mixing module, and the nozzle assembly each being configured to be individually and independently fixed to and detached from (as the term “reversibly fixable” is understood to mean) the carrier element/one or more carrier cars, wherein the support and control module and the herbicide and mixing module are embodied in container construction, together with the other recited limitations as set forth in claims 1 and 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Chamberlain et al. and Koblmuller et al., and Foreign Patent documents to Souter and Grilli, are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752